Citation Nr: 1439052	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-20 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to exposure to Agent Orange or service-connected disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, in which the RO, in pertinent part, denied service connection for hypertension.

In April 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  Unfortunately, the Board was unable to produce a transcript of the proceeding.  In an August 2012 letter, the Veteran was notified that a transcript could not be prepared, and he was provided an opportunity to request another hearing.  In September 2012, the Veteran requested a new hearing.  

In November 2012, the Board remanded this case to the RO for further evidentiary development.  In a May 2013 decision, the Board denied the Veteran's claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2014 Order, the Court remanded the case to the Board pursuant to the terms of a Joint Motion for Remand (JMR).  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


REMAND

In April 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.  Unfortunately, the Board was unable to produce a transcript of the proceeding. 

In an August 2012 letter, the Veteran was notified that a transcript could not be prepared, and he was provided an opportunity to request another hearing.  In September 2012, the Veteran requested a new hearing via videoconference technology.  To date, a hearing has not been scheduled.  As such, a remand is required for the RO to take such action.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO via videoconference technology.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



